Exhibit 10.1

SECOND AMENDMENT TO THE

AFFINION GROUP HOLDINGS, INC.

2005 STOCK INCENTIVE PLAN

This Second Amendment to the Affinion Group Holdings, Inc. 2005 Stock Incentive
Plan, as previously amended by the First Amendment to the Plan effective as of
December 4, 2006 (the “Plan”), is made on behalf of Affinion Group Holdings,
Inc., the sponsor of the Plan, on January 30, 2007.

1. The definition of “Reserved Shares” in the Plan is hereby deleted in its
entirety and is replaced with the following new definition:

“Reserved Shares” means, at any time, an aggregate of 2,330,500 Shares, as the
same may be adjusted at or prior to such time in accordance with Section 7.1.

2. Except as specifically modified herein, all terms and conditions of the Plan
shall remain in effect.

 

1